IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 121 EAL 2019
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
VAMSIDHAR VURIMINDI,                        :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2019, the Application to Expedite Decision

on Petition for Allowance of Appeal, Application to File Supplement to Application to

Expedite, and the Petition for Allowance of Appeal are DENIED.